 

 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOGO DE CHÃO (HOLDINGS), INC.

 

 

DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective July 1, 2016

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

ARTICLE I—PURPOSE

1

ARTICLE II—DEFINITIONS

1

2.1

Account

1

2.2

Beneficiary

1

2.3

Board

1

2.4

Code

1

2.5

Compensation

1

2.6

Deferral Account

1

2.7

Deferral Election

2

2.8

Deferral Period

2

2.9

Effective Date

2

2.10

Elected Deferred Compensation

2

2.11

Employer

2

2.12

Employer Discretionary Contribution Account

2

2.13

Employer Discretionary Contribution

2

2.14

Employer Matching Contribution Account

2

2.15

Employer Matching Contribution

2

2.16

ERISA

2

2.17

Participant

3

2.18

Participation Agreement

3

2.19

Plan

3

2.20

Plan Year

3

2.21

Scheduled Withdrawal

3

2.22

Separation from Service

3

2.23

Small Benefit

3

2.24

Specified Employee

3

2.25

Unforeseeable Emergency

4

ARTICLE III—PARTICIPATION AND ACCOUNTS

4

3.1

Participation

4

3.2

Deferral Elections

4

3.3

Commencement, Duration and Modification of Deferral Election

5

3.4

Employer Discretionary Contributions

5

3.5

Employer Matching Contributions

5

ARTICLE IV—VESTING

5

4.1

Vesting of Elected Deferred Compensation

5

4.2

Vesting of Employer Matching Contributions and Discretionary Contributions

6

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

TABLE OF CONTENTS

 

 

PAGE

ARTICLE V—EARNINGS

6

5.1

Earnings on Accounts

6

5.2

Statement of Accounts

6

ARTICLE VI—DISTRIBUTIONS FROM THE PLAN

6

6.1

Benefit upon Separation from Service

6

6.2

Scheduled Withdrawal from Participant Deferral Account

7

6.3

Benefit upon Death

8

6.4

Distributions from Employer Contribution Accounts

8

6.5

Financial Hardship Distribution

8

6.6

Small Benefit

8

6.7

Delayed Payments

9

6.8

Withholding and Payroll Taxes

9

6.9

Payment to Guardian

9

ARTICLE VII—BENEFICIARY DESIGNATION

9

7.1

Beneficiary Designation

9

7.2

Changing Beneficiary

9

7.3

No Beneficiary Designation

10

7.4

Effect of Payment

10

ARTICLE VIII—ADMINISTRATION

10

8.1

Administration

10

8.2

Agents

10

8.3

Binding Effect of Decisions

10

ARTICLE IX—CLAIMS PROCEDURE

10

9.1

Claim Procedures

10

ARTICLE X—AMENDMENT AND TERMINATION OF PLAN

11

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

TABLE OF CONTENTS

 

 

PAGE

ARTICLE XI—MISCELLANEOUS

12

11.1

Unfunded Plan

12

11.2

Unsecured General Creditor

12

11.3

Trust Fund

12

11.4

Nonassignability

12

11.5

Not a Contract of Employment

13

11.6

Participant Cooperation

13

11.7

Governing Law

13

11.8

Validity

13

11.9

Gender

13

11.10

Successors

13

11.11

Notices

13

11.12

Compliance with Code Section 409A

14

11.13

Entire Agreement

14

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

FOGO DE CHÃO (HOLDINGS), INC. DEFERRED COMPENSATION PLAN

 

ARTICLE I—PURPOSE

 

The purpose of this Deferred Compensation Plan (the “Plan”), established by Fogo
de Chão (Holdings), Inc., a Delaware corporation, is to provide current tax
planning opportunities and supplemental funds upon retirement or death for
certain key employees of Employer. It is intended that the Plan will aid in
attracting and retaining employees of exceptional ability by providing them with
these benefits. The Plan is intended to comply with Code Section 409A.

 

 

ARTICLE II—DEFINITIONS

 

 

2.1

Account

 

“Account” means the interest of a Participant in the Plan as represented by the
bookkeeping entries kept by the Employer. A separate Account shall be
established for each Participant and as may otherwise be required.

 

 

2.2

Beneficiary

 

“Beneficiary” means the person, persons or entity last designated by the
Participant to receive any benefits payable after Participant’s death pursuant
to Article VII of the Plan.

 

 

2.3

Board

 

“Board” means the Board of Directors of Employer.

 

 

2.4

Code

 

“Code” means the Internal Revenue Code of 1986, as amended, and including all
guidance and regulations promulgated thereunder.

 

 

2.5

Compensation

 

“Compensation” means base salary, annual bonuses, and any other discretionary
bonuses paid by Employer to the Participant. Compensation shall be calculated
before any payroll reduction for any amounts deferred by the Participant
pursuant to Employer’s tax qualified plans maintained under Code Section 401(a)
or a plan maintained under Code Section 125, or under this Plan. Compensation
shall not include group term life insurance premiums, any noncash benefit
provided to a Participant, or any fringe benefit under Code Section 132, whether
or not excludible from gross income.

 

 

2.6

Deferral Account

 

“Deferral Account” means the account(s) to which Elected Deferred Compensation
is credited.

 

PAGE 1 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

2.7

Deferral Election 

 

“Deferral Election” means a commitment by a Participant to defer a portion of
his or her Compensation under this Plan and for which a Participation Agreement
has been submitted by the Participant to the Employer. A Deferral Election shall
become irrevocable on December 31 of the year prior to the Deferral Period to
which the Deferral Election applies, except that for the first Plan Year the
election will become irrevocable on June 30, 2016.

 

 

2.8

Deferral Period

 

“Deferral Period” means the Plan Year, except that the Deferral Period with
respect to the first Plan Year in which the Plan is established means the period
from the Effective Date to December 31, 2016.

 

 

2.9

Effective Date

 

“Effective Date” means July 1, 2016.

 

 

2.10

Elected Deferred Compensation

 

“Elected Deferred Compensation” means the amount of Compensation that a
Participant elects to defer pursuant to a Deferral Election.

 

 

2.11

Employer

 

“Employer” means Fogo de Chão (Holdings), Inc., a Delaware corporation, and any
successor thereto.

 

 

2.12

Employer Discretionary Contribution Account

 

“Employer Discretionary Contribution Account” means the Account(s) established
to record Employer Discretionary Contributions and any earnings credited
thereto.

 

 

2.13

Employer Discretionary Contribution

 

“Employer Discretionary Contribution” means the amount, if any, the Employer
credits to a Participant’s Account as a nonelective contribution in accordance
with Section 3.4 of the Plan.

 

 

2.14

Employer Matching Contribution Account

 

“Employer Matching Contribution Account” means the Account(s) established to
record Employer Matching Contributions, including earnings credited thereto.

 

 

2.15

Employer Matching Contribution

 

“Employer Matching Contribution” means the amount, if any, credited by Employer
to a Participant’s Account as a nonelective contribution in accordance with
Section 3.5 of the Plan.

 

 

2.16

ERISA

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and including all guidance and regulations promulgated thereunder.

 

PAGE 2 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

2.17

Participant 

 

“Participant” means any individual who has an Account balance.

 

 

2.18

Participation Agreement

 

“Participation Agreement” means the agreement, whether written or provided
through electronic means, to defer Compensation submitted by a Participant to
the Employer or its delegates prior to the commencement of the period in which
Elected Deferred Compensation covered by the Participation Agreement will be
earned.

 

 

2.19

Plan

 

“Plan” means Fogo de Chão (Holdings), Inc. Deferred Compensation Plan as set
forth in this document and Participation Agreements, as the same may be amended
from time to time.

 

 

2.20

Plan Year

 

“Plan Year” means the calendar year, except that the first Plan Year shall be a
short year beginning July 1, 2016 and ending December 31, 2016.

 

 

2.21

Scheduled Withdrawal

 

“Scheduled Withdrawal” means a distribution to a Participant prior to Separation
from Service pursuant to Section 6.2 of this Plan.

 

 

2.22

Separation from Service

 

“Separation from Service” means the Participant’s termination of employment with
Employer and all affiliated and subsidiary entities that are considered to be
part of a controlled group with the Employer pursuant to Code Section 414(b) or
(c), except that in applying Code Section 1563 “fifty percent” shall be
substituted for “eighty percent.” Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Participant reasonably antici- pate that no further
services will be performed after a certain date or that the level of bona fide
services the Participant will perform after such date (whether as an employee or
as an independent contractor) will permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or independent contractor) over the immediately preceding thirty-six

(36) months (or the full period of service to the Employer if the Participant
has been providing services to the Employer for less than thirty-six (36)
months). Separation from Service shall be determined consistent with and
pursuant to Code Section 409A(a)(2)(A)(i).

 

 

2.23

Small Benefit

 

“Small Benefit” means a lump-sum payment pursuant to Section 6.6 of the Plan.

 

 

2.24

Specified Employee

 

“Specified Employee” means a specified employee as defined in Code Section
409A(a)(2)(B).

 

PAGE 3 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

2.25

Unforeseeable   Emergency 

 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Section 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. A
distribution upon an Unforeseeable Emergency, however, cannot be made under this
Plan to the extent the Participant’s financial need can be relieved through
reimbursement or compensation from insurance or otherwise; by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship; or by cessation of deferrals under this
Plan.

 

 

ARTICLE III—PARTICIPATION AND ACCOUNTS

 

 

3.1

Participation

 

(a)Eligibility. Any select key employee designated and approved by the Employer
shall be eligible to participate in the Plan, as of January 1 or July 1.

(b)Participation. An eligible employee may make a Deferral Election by
submitting a Participation Agreement to the Employer prior to the beginning of a
Deferral Period, except as described in (c) below.

 

(c)Part-Year Participation. If an eligible employee first becomes eligible to
participate in the Plan on a day other than the first day of a Deferral Period,
the employee may make a Deferral Election by submitting a Participation
Agreement to the Employer prior to June 30 of the Deferral Period and commence
participation as of July 1. The Deferral Election shall be effective only with
regard to Compensation earned after June 30 when it becomes irrevocable.

 

 

3.2

Deferral Elections

 

A Participant may file with the Employer a Participation Agreement to defer any
or all of the following:

 

(a)Salary Deferrals. A Participant may elect to defer from two percent (2%) up
to seventy five percent (75%) of base salary. The amount to be deferred shall be
stated as a whole percentage of base salary.

 

(b)Bonus Deferrals. A Participant may elect to defer from two percent (2%) up to
seventy five percent (75%) of each bonus to be paid by the Employer. The amount
to be deferred shall be stated as a whole percentage of each bonus payment, or a
whole percentage in excess of a specified dollar amount.

 

(c)Changes to Deferral Elections. The Employer may change the maximum or minimum
amount of salary and bonus that may be deferred. No such change may affect a
Deferral Election that has become irrevocable prior to the Employer’s action.

 

PAGE 4 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

(d)Crediting Deferrals. Elected Deferred Compensation shall be credited to the
Participant’s Deferral Account as of the date it would otherwise have been paid
to such Participant in cash. 

 

 

3.3

Commencement, Duration and Modification of Deferral Election

 

(a)Commencement. A Deferral Election shall become effective on the first day of
the Deferral Period immediately following the date a Participation Agreement for
such Deferral Election is filed with the Employer, except for Deferral Elections
made under Section 3.1(c) which shall become effective July 1.

 

(b)Duration. An initial Deferral Election made by a Participant will remain in
effect for one Plan Year. Each Deferral Election will become irrevocable by
December 31 prior to the Deferral Period to which it applies, except for the
first Deferral Period and elections made under Section 3.1(c), which shall
become irrevocable as of June 30.

 

(c)Modification. A Deferral Election shall terminate on the date a Participant
experiences a Separation from Service or upon death. A Deferral Election may be
cancelled upon a finding by Employer that the Participant has suffered an
Unforeseeable Emergency. A Deferral Election shall continue to be effective for
Compensation earned during a Deferral Period in which a Participant is demoted
to a position that would otherwise be ineligible to participate in the Plan.

 

 

3.4

Employer Discretionary Contributions

 

In the Employer’s sole and absolute discretion, the Employer may credit any
amount to a Participant’s Employer Discretionary Contribution Account. The
amount may be determined in any way by the Employer and need not be consistent
among the Participants in the Plan. Any contribution made will be allocated to a
Participant’s Employer Discretionary Contribution Account as of the date
determined by the Employer.

 

 

3.5

Employer Matching Contributions

 

(a)In the Employer’s sole and absolute discretion, Employer may credit an amount
to a Participant’s Employer Matching Contribution Account(s) based on the
Elected Deferred Compensation of the Participant for a Plan Year.

 

(b)If a Participant defers the maximum elective percentage eligible for a
matching contribution under the Employer’s qualified 401(k) Savings Plan, the
Employer shall credit to the Participant’s Employer Matching Contribution
Account an amount equal to any matching contribution which would have been
credited to the Participant’s 401(k) Savings Plan account but for the
Participant’s participation in this Plan.

 

 

ARTICLE IV—VESTING

 

 

4.1

Vesting of Elected Deferred Compensation

 

A Participant shall be one hundred percent (100%) vested in his or her Elected
Deferred Compensation, including gains and losses, at all times.

 

PAGE 5 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

4.2

Vesting of Employer Matching Contributions and Discretionary Contributions 

 

(a)Matching Contributions. A Participant shall be one hundred percent (100%)
vested in any Employer Matching Contributions credited to the Participants
Account(s), including gains and losses, at all times.

 

(b)Discretionary Contributions. Participants receiving Discretionary
Contributions shall vest in the contribution at a rate to be determined by
Employer at such time as it makes initial Discretionary Contributions.

 

(c)Effect of Separation from Service. The vested percentage in any partially
vested Discretionary Contributions shall not increase after the Participant’s
date of Separation from Service.

 

 

ARTICLE V—EARNINGS

 

 

5.1

Earnings on Accounts

 

A Participant shall elect from among a series of hypothetical investment options
designated by the Employer into which the Participant’s Elected Deferred
Compensation, Employer Matching Contributions and Employer Discretionary
Contributions shall be deemed credited. The investment gains and losses credited
to the Participant’s Deferral Account, Employer Matching Contribution Account
and Employer Discretionary Contribution Account shall be measured based upon the
investment options selected and calculated after the investment managers’
expenses have been deducted but before any insurance-related or other expenses
have been deducted. Participants may change investment options periodically by
following such procedures as may be determined by the Employer. Earnings, gains
and losses shall continue to be credited to all Accounts until all benefits have
been paid.

 

Employer may, in its sole discretion, add, remove or change the hypothetical
investment options from which Participants may choose, at any time, in its sole
discretion.

 

 

5.2

Statement of Accounts

 

From time to time, but not less frequently than quarterly, the Employer shall
provide to each Participant a benefit statement setting forth the balance of the
Account maintained for the Participant.

 

 

ARTICLE VI—DISTRIBUTIONS FROM THE PLAN

 

 

6.1

Benefit upon Separation from Service

 

(a)Form of Payment: Deferral Accounts, Employer Matching Contribution Accounts,
and Employer Discretionary Contribution Accounts. When a Participant makes a
Deferral Election, such Participant shall be required to elect the manner in
which the Deferral Account, the Employer Matching Contribution Account, and the
vested Employer Discretionary Contribution Account for a Plan Year shall be
distributed upon Separation from Service. The Participant may choose either:

 

(i)Lump sum; or

 

PAGE 6 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

(ii)Annual installments for a period not to exceed ten (10) years. Each annual
installment shall be redetermined and paid as of the anniversary date of the
first installment payment based on the then remaining Account balance and the
remaining number of installments. 

 

(b)Default. In the event a Participant does not timely elect the manner in which
the Participant's Account(s) are to be distributed, such Account(s) shall be
distributed in a lump sum.

 

(c)Irrevocable Elections. Elections made pursuant to subparagraph (a) above
shall be irrevocable as of the date the Deferral Election becomes irrevocable.

 

(d)Time of Payment. Upon a Participant’s Separation from Service for any reason
other than death, Employer shall pay to such Participant a benefit equal to the
vested balance in the Participant’s Deferral Account(s), Employer Matching
Contribution Account(s) and Employer Discretionary Contribution Account(s) in
accordance with this Article VI, including any amounts subject to a Scheduled
Withdrawal election at the time of Separation from Service. A lump sum
distribution or the first in a series of installment payments shall be made
within ninety (90) days of the Participant’s date of Separation from Service,
subject to Sections 6.6 and 6.7 of the Plan.

 

 

6.2

Scheduled Withdrawal from Participant Deferral Account

 

(a)Election. At the time a Participant makes a Deferral Election, such
Participant may, but is not required to, make a Scheduled Withdrawal election to
receive the Participant’s Deferral Account to which such Deferral Election
applies, on a specified date in the future provided such date is no sooner than
the beginning of the third (3rd) year following the Deferral Period to which the
Deferral Election applies.

 

(b)Change in Time of Payment. The Participant may subsequently change a
Scheduled Withdrawal date provided:

 

(i)Such election is submitted to the Employer in writing at least twelve (12)
months prior to the date any amount is to be distributed from the Plan;

 

(ii)Such election shall not take effect until twelve (12) months after it is
submitted to the Employer in writing; and

 

(iii)The payment of benefits from a Deferral Account to which a subsequent
election applies shall not commence until at least five (5) years from the date
such payment would otherwise have been made.

 

(c)Form of Payment. Payments made pursuant to this Section 6.2 shall be made in
a lump sum within thirty (30) days of the date selected by Participant.

 

(d)Separation from Service Prior to Scheduled Withdrawal Date. A Participant’s
election to receive a Scheduled Withdrawal shall become irrevocable at the same
time the Deferral Election becomes irrevocable, except as stated in (b) above.
However, if the Participant has a Separation from Service prior to the date
specified for the Scheduled Withdrawal, the time and form of payment elected
with respect to Participant’s Separation from Service shall supersede all of the
Participant’s Scheduled Withdrawal elections.

 

PAGE 7 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

6.3

Benefit upon Death 

 

(a)Prior to Commencement of Benefits. If a Participant dies prior to the
commencement of benefit payments under this Plan, Employer shall pay to the
Beneficiary the Participant’s Deferral Account and Employer Matching
Contribution Account and vested Employer Discretionary Contribution Account
balances in a lump sum within ninety (90) days of the Participant’s date of
death.

 

(b)After the Commencement of Benefits. If a Participant dies following the
commencement of benefit payments, the Employer shall pay to the Beneficiary any
remaining installment payments that would have been paid to the Participant had
the Participant survived. Such payments shall be made at the same time and in
the same form as the Participant would have received had he or she survived.

 

(c)After the Completion of Distributions. If a Participant dies after all
Account balances have been completely distributed, no death benefit shall be
payable to the Beneficiary under the Plan.

 

 

6.4

Distributions from Employer Contribution Accounts

 

No distributions shall be paid from the Employer Matching Contribution Account
and Employer Discretionary Contribution Account(s) prior to the earliest of the
following events:

 

 

(a)

Separation from Service; or

 

 

(b)

Death while employed by Employer.

 

 

6.5

Financial Hardship Distribution

 

Upon finding that a Participant has suffered an Unforeseeable Emergency, the
Employer may, in its sole discretion following application by the Participant,
make a distribution from the Participant’s Deferral Account prior to the time
specified for payment of benefits under this Plan. The hardship distribution
shall be made from each Deferral Account on a pro-rata basis. The amount of such
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s financial need during the Unforeseeable Emergency. Applications
for a hardship distribution and determinations thereon by the Employer shall be
in writing, and a Participant may be required to furnish written proof of the
Unforeseeable Emergency, as determined by the Employer in its sole discretion.
Upon receiving a hardship distribution, or experiencing an Unforeseeable
Emergency that is determined to be curable through a cessation of deferrals, a
Participant’s Deferral Election shall cease and such Participant shall not
participate in this Plan until the next following Plan Year.

 

 

6.6

Small Benefit

 

Notwithstanding anything herein to the contrary, but subject to Section 6.7 of
the Plan, if, on the date payment is to commence, the Participant’s vested
Account balance (plus the Participant’s vested interest in any other plan or
plans required to be aggregated with this Plan under Section 409A) is less than
the then current IRS limit on elective deferrals to a 401(k) plan under Code
Section 402(g)(1)(B), such Account balance shall be paid to the Participant in a
single lump sum within ninety (90) days of the Participant’s date of Separation
from Service.

 

PAGE 8 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

6.7

Delayed Payments 

 

Notwithstanding anything herein to the contrary, if the Participant is a
Specified Employee as of his or her date of Separation from Service except due
to death, payment of Participant’s Account may not be made or commence before
the date that is six (6) months after the date of Separation from Service (or,
if earlier, the date of death of the Participant). If a Participant’s Account is
scheduled to be paid in annual installments, then the first payment following
the six (6) month delay will be valued as of the date the payment will be made,
and subsequent payments will be made on the anniversary of the date payment was
actually made.

 

 

6.8

Withholding and Payroll Taxes

 

The Employer shall withhold from Plan payments any taxes required to be withheld
from such payments under federal, state or local law. In addition, any
withholding of taxes required with respect to the vesting of Employer Matching
or Discretionary Contributions that is required by federal, state, or local law,
including but not limited to FICA and Medicare taxes, shall be withheld from the
Participant’s compensation. Each Participant shall bear the ultimate
responsibility for payment of all taxes owed under this Plan.

 

 

6.9

Payment to Guardian

 

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of his property, the Employer may
direct payment to the guardian, conservator, legal representative or person
having the care and custody of such minor, incompetent or incapacitated person.
The Employer may require proof of minority, incompetency, incapacity,
conservatorship or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Employer from all
liability with respect to such benefit.

 

 

ARTICLE VII—BENEFICIARY DESIGNATION

 

 

7.1

Beneficiary Designation

 

Each Participant shall have the right, at any time, to designate one (1) or more
persons or entities as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s vested benefit. Each Beneficiary
designation shall be in a written form prescribed by Employer and shall be
effective only when filed with Employer during the Participant’s lifetime.

 

 

7.2

Changing Beneficiary

 

Any Beneficiary designation may be changed by a Participant without the consent
of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Employer. The filing of a new designation shall supersede
all designations previously filed. If the Participant’s Compensation is
community property, any Beneficiary designation shall be valid or effective only
as permitted under applicable law.

 

PAGE 9 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

7.3

No Beneficiary Designation 

 

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary dies before the
Participant or before complete distribution of the Participant’s benefits, the
Participant’s Beneficiary shall be the person in the first of the following
classes in which there is a survivor:

 

(a)The Participant’s surviving spouse;

 

(b)The Participant’s children in equal shares, except that if any of the
children predecease the Participant with surviving issue, then such issue shall
take by right of representation;

 

 

(c)

The Participant’s estate.

 

 

7.4

Effect of Payment

 

Payment to the Beneficiary shall completely discharge Employer’s obligations to
the Participant and Beneficiary under this Plan.

 

 

ARTICLE   VIII—ADMINISTRATION

 

 

8.1

Administration

 

The Plan shall be administered by Employer through its authorized officers, who
shall have the authority to make, amend, interpret and enforce all appropriate
rules and regulations for the administration of the Plan and decide or resolve,
in their sole discretion, any and all questions, including interpretations of
the Plan, as may arise in such administration.

 

 

8.2

Agents

 

Employer may employ agents and delegate to them such administrative duties as it
sees fit, and may consult with counsel who may be counsel to Employer.

 

 

8.3

Binding Effect of Decisions

 

The decision or action of Employer with respect to any question arising out of
or in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 

 

ARTICLE IX—CLAIMS PROCEDURE

 

 

9.1

Claim Procedures

 

Any person claiming a benefit (“Claimant”) under the Plan shall present the
request in writing to the Board.

 

(a)Initial Claim Review. If the claim is wholly or partially denied, the Board
will, within ninety (90) days (one hundred eighty (180) days in special
circumstances) after the receipt

 

PAGE 10 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

of such claim, provide the Claimant with written notice of the denial setting
forth in a manner calculated to be understood by the Claimant:

 

(i)The specific reason or reasons for which the claim was denied;

 

(ii)Specific reference to pertinent provisions of the Plan, rules, procedures or
protocols upon which the Board relied to deny the claim;

 

(iii)A description of any additional material or information that the Claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;

 

(iv)An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination
upon review.

 

If special circumstances require an extension of time for processing the claim,
the Claimant will be notified within the initial 90 (ninety) day review period
of the special circumstances requiring the extension and the date by which the
Board expects to render a decision.

 

(b)Review of Claim. If a claim for benefits is denied, in whole or in part, the
Claimant may request to have the claim reviewed. The Claimant will have sixty
(60) days after receiving notice of the adverse benefit determination in which
to request a review. The request must be in writing and delivered to the Board.
If no such review is requested, the initial decision of the Board will be
considered final and binding.

 

The Board’s decision on review shall be sent to the Claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the Board
relied to deny the appeal. The Board shall consider all information submitted by
the Claimant, regardless of whether the information was part of the original
claim. The decision shall also include a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA if the claim is denied on review.

 

The Board’s decision on review shall be made not later than sixty (60) days (one
hundred twenty (120) days in special circumstances) after its receipt of the
request for review. If special circumstances require an extension of time for
processing, the Claimant will be notified within the initial 60 (sixty) day
period of the special circumstances requiring the extension and the date by
which the Board expects to render a decision.

 

To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the Claimant has
exhausted such Claimant’s remedies under this Section 9.1.

 

 

ARTICLE X—AMENDMENT AND TERMINATION OF PLAN

 

The Board may, in its sole discretion and at any time, amend or terminate the
Plan by a written instrument subject to the following:

 

PAGE 11 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

(a)No amendment or termination shall adversely affect the benefits of
Participants which have already accrued and vested, the benefits of any
Participant who had a Separation from Service prior to the amendment or
termination, or the benefits of any Participant who has died; and 

 

(b)Any amendment to, or termination of, the Plan, including any change in the
timing or form of payment of benefits, including the total liquidation of the
Plan, shall comply with Code Section 409A.

 

 

ARTICLE XI—MISCELLANEOUS

 

 

11.1

Unfunded Plan

 

This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees” within the meaning of Sections 201, 301, and 401 of ERISA, and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
The Board may terminate the Plan and make no further benefit payments or remove
certain employees as Participants if it is determined by the United States
Department of Labor, a court of competent jurisdiction, or an opinion of counsel
that the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA which is not so exempt.

 

 

11.2

Unsecured General Creditor

 

Participant and his or her Beneficiaries, heirs, successors, and assigns shall
have no secured legal or equitable rights, interest or claims in any property or
assets of Employer, nor shall they be beneficiaries of, or have any rights,
claims or interests in, any life insurance policies, annuity contracts or the
proceeds therefrom owned or which may be acquired by Employer. Such policies,
annuity contracts or other assets of Employer shall not be held in any trust for
the benefit of Participant, his Beneficiaries, heirs, successors or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
Employer under this Plan. Any and all of Employer’s assets and policies shall
be, and remain, the general, unpledged, unrestricted assets of Employer.
Employer’s obligation under the Plan shall be an unfunded and unsecured promise
to pay money in the future.

 

 

11.3

Trust Fund

 

In its discretion, the Employer may establish one (1) or more trusts, with such
trustees as the Employer may approve, for the purpose of providing for the
payment of benefits owed under this Plan. Although such a trust shall be
irrevocable, its assets shall be held for payment to Employer’s general
creditors in the event of insolvency or bankruptcy. To the extent any benefits
provided under this Plan with respect to an Employer’s Participants are paid
from any such trust, that Employer shall have no further obligation to pay them.
If not paid from the trust, such benefits shall remain the obligation solely of
the Employer.

 

 

11.4

Nonassignability

 

Participant shall not have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if

any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment,

 

PAGE 12 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by Participant, nor shall they be
transferable by operation of law in the event of Participant’s bankruptcy or
insolvency.

 

Notwithstanding the above paragraph, Employer may accelerate the time for paying
benefits to someone other than the Participant to the extent necessary to
fulfill a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

 

11.5

Not a Contract of Employment

 

This Plan shall not constitute a contract of employment between Employer and
Participant. Nothing in this Plan shall give Participant the right to be
retained in the service of Employer or to interfere with the right of Employer
to discipline or discharge Participant at any time.

 

 

11.6

Participant Cooperation

 

A Participant shall cooperate with Employer by furnishing any and all
information requested by Employer in order to facilitate the payment of benefits
hereunder, and by taking such physical examinations as Employer may deem
necessary and taking such other action as may be requested by Employer.

 

 

11.7

Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of California except as preempted by federal law.

 

 

11.8

Validity

 

If any provision of this Plan is held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal and invalid provision
had never been inserted herein.

 

 

11.9

Gender

 

The masculine gender shall include the feminine and the singular shall include
the plural, except where the context expressly dictates otherwise.

 

 

11.10

Successors

 

The provisions of this Plan shall bind and inure to the benefit of Employer and
its successors and assigns. The term successors shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of
Employer, and successors of any such corporation or other business entity.

 

 

11.11

Notices

 

All notices shall be in writing, and shall be sufficiently given if delivered to
the Employer at its principal place of business, or to the Participant at his
last known address as shown in Employer’s records, in person, by Federal Express
or similar receipted delivery, or, if mailed, postage prepaid, by certified
mail, return receipt requested. The date of such mailing shall be deemed the
date of notice, demand or consent.

 

PAGE 13 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

11.12

Compliance with Code Section 409A 

 

All provisions in this document shall be interpreted, to the extent possible, to
be compliant with Code Section 409A. However, in the event any provision of this
Plan is determined to not be in compliance with Code Section 409A and any
regulations or other guidance promulgated thereunder, such provision shall be
null and void to the extent of such noncompliance.

 

 

11.13

Entire Agreement

 

This Plan constitutes the entire understanding and agreement with respect to the
subject matter contained herein. There are no agreements, understandings,
restrictions, representations or warranties among any Participant and Employer
pertaining to the subject matter hereof, other than those as set forth or
provided for herein.

 

 

 

Fogo de Chão (Holdings), Inc.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

PAGE 14 - DEFERRED COMPENSATION PLAN